This case was tried below upon issuable pleas filed by the securities upon the administrator’s bond. The principal filed no plea. The jury found for the securities, but made no finding as to the principal. The plaintiff brought the cause here, averring errors, etc.
Here, upon consent of counsel, this Court ordered that the judgment below should be affirmed, “ provided nothing *314in this order shall be so construed as to preclude the plaintiff from proceeding against said principal in the Court below.” 24th February, 1872.
E. J. Raiford; B. Worrell; J. L. Wimberly, for plaintiff in error.
M. J. Crawford; Beall & Tucker, for defendants.